 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   UNITED STATES OF AMERICA,                                Case No. 2:09-cr-00431-GMN-LRL
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   DEVALOIS LeBRON,
 8                  Defendant.
 9

10          Defendant Devalois Lebron is alleged to have violated his conditions of supervised release
11   probation. ECF 96. Mr. Lebron made his initial appearance before the Court on December 9, 2019.
12   ECF 99. Robert O’Brien, from the Office of the Federal Public Defender, appeared with Mr. Lebron
13   after there was some disruption leading up to Mr. Lebron’s appearance.
14          The Court began the process of advising Mr. Lebron of his rights, but as the discussion moved
15   to potential temporary detention, Mr. Lebron became agitated repeatedly stating he would kill
16   himself if he was sent back to the CCA facility in Pahrump.           Mr. Lebron raised his voice
17   significantly, repeated threats to kill himself, and was ultimately shown out of the courtroom. A
18   brief recess was taken during which it was decided that the Federal Public Defender would speak to
19   his client about a 24 hour recess of the temporary detention hearing in order to allow research into
20   the possibility of returning Mr. Lebron to care under the State of Nevada’s control. When the Federal
21   Public Defender tried to speak to Mr. Lebron about the 24 hour recess, Mr. Lebron became extremely
22   agitated and was unable to return to the courtroom. The hearing was then continued to 2 p.m. on
23   December 10, 2019.
24          At 2 p.m. on December 10, 2019, the hearing on temporary detention re-commenced. Mr.
25   Lebron was present as was the Assistant U.S. Attorney and counsel for Mr. Lebron. Defense counsel
26   moved for Mr. Lebron to be committed to the care of the U.S. Attorney General for purpose of a
27   mental competency exam pursuant to 18 U.S.C. § 4241. The Assistant U.S. Attorney did not oppose
28   the motion.
                                                     1
 1          The Court has reasonable cause to believe that Mr. Lebron may presently be suffering from

 2   a mental disease or defect rendering him mentally incompetent to the extent that he is unable to

 3   understand the nature and consequences of the proceedings against him or to assist properly in his

 4   defense. The Court therefore orders a mental competency hearing pursuant to 18 U.S.C. § 4241.

 5          Accordingly,

 6          IT IS HEREBY ORDERED that:

 7          1.      In accordance with 18 U.S.C. § 4241 the United States Marshal’s Service shall

 8   expedite transport of Defendant Devalois Lebron to a suitable Bureau of Prisons (“BOP”) facility,

 9   closest to the Court that conducts psychiatric or psychological evaluations, for purposes of

10   conducting an evaluation of Defendant to determine whether he is presently suffering from a mental

11   disease or defect rendering him mentally incompetent to the extent that he is unable to understand

12   the nature and consequences of the proceedings against him or to assist properly in his defense.

13          2.      Defendant shall be held in a BOP facility for a reasonable period of time, not to

14   exceed thirty days, unless extended by further order of the Court for a period of up to a maximum

15   of fifteen additional days, upon a showing of good cause by the director of the facility that the

16   additional time is necessary to observe and evaluate Defendant. 18 U.S.C. § 4247(b).

17          3.      The examination conducted pursuant to this Order shall be conducted by one or more

18   licensed or certified psychiatrists or clinical psychologists. 18 U.S.C. § 4247(b).

19          4.      A psychiatric or psychological report shall be prepared by the examiner designated

20   to conduct the psychiatric or psychological examination. The person designated to conduct the

21   psychiatric or psychological examination shall file the report, under seal, with the Court and provide

22   copies to Robert Kneif, Assistant U.S. Attorney, and Robert O’Brien, counsel for Defendant.

23          5.      The report shall include:

24                  a.      Defendant’s history and present symptoms;

25                  b.      A description of the psychiatric, psychological or medical tests that were

26   employed and their results;

27                  c.      The examiner’s findings;

28
                                                       2
 1                 d.      The examiner’s opinions concerning whether Defendant is suffering from a

 2   mental disease or defect rendering him mentally incompetent to the extent that he is unable to

 3   understand the nature and consequences of the proceedings against him, or to assist properly in his

 4   defense.

 5          Additionally, the Court sets a status hearing on this matter for January 27 at 3:00 p.m., in Las

 6   Vegas Courtroom 3D for the purpose of setting a date for a competency hearing.

 7

 8          DATED: December 11, 2019

 9

10

11
                                                   ELAYNA J. YOUCHAH
12                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      3
